Citation Nr: 1726110	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  

5.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, December 2011, August 2015, and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (with regard to the October 2010 and August 2015 decisions) and Cleveland, Ohio (with regard to the December 2011 decision).  It is unclear which RO issued the March 2017 rating decision.  However, it appears that the Indianapolis, Indiana RO issued the March 2017 decision.  

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD), a sebaceous cyst, and a genital wart being referred have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claims for entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA audiological examination for his hearing loss claim in July 2010 and a VA audiological examination for his tinnitus claim in September 2011.  

The July 2010 VA examiner diagnosed bilateral high frequency sensorineural hearing loss and indicated that she was unable to provide an etiology opinion without resort to speculation.  Her rationale was that the Veteran was only administered the whispered voice hearing test at his entrance to and separation from service.  However, while that examiner noted the Veteran's relevant in-service and post-service noise exposure and the onset of his reported tinnitus, the examiner did not address the onset date of the reported hearing loss.  The September 2011 VA examiner opined that tinnitus was as likely as not a symptom of hearing loss.  She also opined that the Veteran's tinnitus was less likely than not related to his active duty service because the onset of tinnitus was beyond military service.  In order to properly adjudicate the claims for hearing loss and tinnitus, another VA examination with etiology opinion should be obtained.  

With regard to the claim for entitlement to an acquired psychiatric disorder, the Veteran expressed disagreement with the denial of this claim in September 2015.  However, to date, a statement of the case has not been issued.

With regard to the claims for entitlement to an increased rating for a lumbar spine disability and entitlement to a TDIU, the Veteran expressed disagreement with the denial of his claims in April 2017.  However, to date, a statement of the case has not been issued.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The examiner should specifically determine the date of onset of bilateral hearing loss.  The examiner should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss and tinnitus since service.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability and tinnitus either began during or was otherwise caused by the Veteran's active duty service.  A complete rationale should be included for any opinion expressed.  

2.  Issue a statement of the case for the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to an increased rating for a lumbar spine disability, and entitlement to a TDIU in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

3.  Then readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







